FOURTH AMENDMENT Dated as of April 25, 2008 To SECOND AMENDED AND RESTATED RECEIVABLES LOAN AGREEMENT This Fourth Amendment (the “Amendment”), dated as of April 25, 2008, is entered into among BWA Receivables Corporation (the “Borrower”), BorgWarner Inc. (“BWI” and in its capacity as Collection Agent, the “Collection Agent”), Windmill Funding Corporation, a Delaware corporation (“Windmill”), the Bank listed on the signature page hereof (the “Bank”) and ABN AMRO Bank N.V., as agent for Windmill, and the Bank (the “Agent”). Reference is hereby made to that certain Second
